DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title that includes the hollow portion and/or closing panels, such as Front Airbag with Hollow Portion, or Front Airbag with Closing Panels.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing “flow into the inside” to read --flow inside--.
Claim 1 recites the limitation "the occupant side" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an occupant side--.
Claim 1 recites the limitation "the accommodation part side" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an accommodation part side--.
Claim 1 recites the limitation "the left-right directional side" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a left-right directional side--.
Claim 1 recites the limitation "the bag main body side" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a bag main body side--.
Claim 5 recites the limitation "the hollow portion side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a hollow portion side--.
Claim 7 recites the limitation "the gas storage portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 3,762,741).  Fleck et al. teaches an airbag (cushion #26), which is folded and accommodated in front of an occupant (#14) seated on a seat (#12) in a vehicle (#10) and is configured to allow expansion gas to flow into the inside and be developed and expanded so as to protrude from an accommodation part (within housing or recess #64 in instrument panel structure #20) toward a rear side to be able to protect the occupant (has the ability to so perform; figure 1), the airbag comprising:
(claim 1) a bag main body (pressure fluid inflated cushion #68) configured to be expanded by inflowing expansion gas into the inside (has the ability to so perform; figures 1-4; columns 1-3);
a plurality of regulating units (including end walls #48) configured to regulate an expansion completed shape of the bag main body (#68; has the ability to so perform; figures 1-4; columns 2-3), wherein:
the bag main body (#68) has an expansion completed shape as a substantially circular cylindrical shape (figures 1-3), where a hollow portion (including ambient atmosphere inflated cushion #66 defined by inner wall #28 and end walls #48) which penetrates substantially along a left-right direction is provided and a circumference of the hollow portion is surrounded by an upper expansion portion (upper portion of cushion #68) and a lower expansion portion (lower portion of cushion #68) arranged substantially along a front-rear direction on both upper and lower sides and a front expansion portion (front portion of cushion #68) and a rear expansion portion (rear portion of cushion #68) arranged substantially along an up-down direction on both front and rear sides, and the rear expansion portion (rear portion of cushion #68) arranged on the occupant side when expansion is completed is defined as an occupant protection portion capable of protecting the occupant (#14; has the ability to so perform; figures 1-4) and a mounting portion (front portion connected to housing or recess #64) to be attached to the accommodation part side is arranged on a front end side when the expansion is completed (figure 1);
the regulating units (#48) are arranged at a plurality of horizontally symmetrical locations centered on a center of the bag main body (#68) on the left-right directional side and each of the regulating units is configured to straddle the hollow portion (#66) when viewed from a lateral side in the left-right direction and at least an upper edge side and a lower edge side are connected to the bag main body side (figures 1-4);
(claim 2) wherein each of the regulating units (#48) is configured to connect a front edge side and a rear edge side to the bag main body side in addition to the upper edge side and the lower edge side (has the ability to so perform; figures 1-4);
(claim 3) wherein each of the regulating units is configured as a closing panel (walls #48) whose peripheral edge is connected to the bag main body side over an entire circumference so as to close the hollow portion (#66; has the ability to so perform; figures 1-4);
(claim 4) wherein the closing panels (#48) are arranged at two locations so as to close both left and right end sides of the hollow portion (#66; figures 1-4);
(claim 5) wherein:
in the bag main body (#68), an exhaust hole (formed by blowout diaphragms) capable of discharging the expansion gas flowing into the bag main body to the hollow portion side (#66) is formed in an inner peripheral panel portion (inner wall #28) forming a peripheral wall of the hollow portion on an inner peripheral surface side (column 3, lines 9-18);
in the bag main body (#68), an area surrounded by the inner peripheral panel portion (#28) and the closing panel (#48) is configured as a gas storage portion (ambient atmosphere inflated cushion #66; figures 1-4; columns 2-3);
(claim 6) wherein the exhaust hole (formed by blowout diaphragms) is arranged in an area forming a front surface side of the occupant protection portion in the inner peripheral panel portion (can be arranged anywhere on the inner wall #28 to allow for gas to flow from pressure fluid inflated cushion #68 into ambient atmosphere cushion #66; column 3, lines 9-18);
(claim 7) wherein an intake hole portion (openings #50) capable of taking in outside air into the gas storage portion (ambient atmosphere cushion #66) when the bag main body (#68) is developed and expanded is formed on at least one of the left and right closing panels (#48; has the ability to so perform; columns 2-3; figures 1, 3, 4);
(claim 8) wherein the intake hole portion (#50) is provided with a check valve mechanism (sleeve valve #52) capable of suppressing gas discharge to the outside (has the ability to so perform; columns 2-3; figures 3, 4).
Fleck et al. discloses the bag main body (#68) has an expansion completed shape as a substantially circular cylindrical shape (figures 1-3), rather than a substantially square cylindrical shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Fleck et al. such that the expansion completed shape of the bag main body is a substantially square cylindrical shape, as claimed, since it would have been an obvious matter of design choice to vary the expansion completed shape of the bag main body.  Such a modification would have involved a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art.

Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 8,240,705). Ishida discloses an airbag (#12), which is folded and accommodated in front of an occupant (#5) seated on a seat (#3) in a vehicle and is configured to allow expansion gas to flow into the inside and be developed and expanded so as to protrude from an accommodation part (inside instrument panel #14) toward a rear side to be able to protect the occupant (has the ability to so perform; figure 1), the airbag comprising:
(claim 1) a bag main body (first airbag #25) configured to be expanded by inflowing expansion gas into the inside (has the ability to so perform; figures 1-4; column 3, lines 11-17);
a plurality of regulating units (including blocking members #26, 27) configured to regulate an expansion completed shape of the bag main body (#25; has the ability to so perform; figures 1-4; column 4, lines 5-23), wherein:
the bag main body (#25) has an expansion completed shape as a substantially triangle cylindrical shape (discussed throughout specification; figures 1-4), where a hollow portion (central space portions #23, 24) which penetrates substantially along a left-right direction is provided and a circumference of the hollow portion is surrounded by an upper expansion portion (upper portion of frame bodies #21, 22) and a lower expansion portion (lower portion of frame bodies #21, 22) arranged substantially along a front-rear direction on both upper and lower sides and a front expansion portion (front portion of frame bodies #21, 22) and a rear expansion portion (rear portion of frame bodies #21, 22) arranged substantially along an up-down direction on both front and rear sides (figures 1-4), and the rear expansion portion (rear portion of frame bodies #21, 22) arranged on the occupant side when expansion is completed is defined as an occupant protection portion capable of protecting the occupant (#5; has the ability to so perform; figures 1-4) and a mounting portion (front portion connected to inflator #11) to be attached to the accommodation part side is arranged on a front end side when the expansion is completed (figures 1-4);
the regulating units (#26, 27) are arranged at a plurality of horizontally symmetrical locations centered on a center of the bag main body (#25) on the left-right directional side and each of the regulating units is configured to straddle the hollow portion (#23, 24) when viewed from a lateral side in the left-right direction and at least an upper edge side and a lower edge side are connected to the bag main body side (has the ability to so perform; figures 1-4);
(claim 2) wherein each of the regulating units (#26, 27) is configured to connect a front edge side and a rear edge side to the bag main body side in addition to the upper edge side and the lower edge side (has the ability to so perform; figures 1-4);
(claim 3) wherein each of the regulating units is configured as a closing panel (blocking members #26, 27) whose peripheral edge is connected to the bag main body side over an entire circumference so as to close the hollow portion (#23, 24; has the ability to so perform; figures 1-4; column 3, lines 4-10);
(claim 4) wherein the closing panels (#26, 27) are arranged at two locations so as to close both left and right end sides of the hollow portion (#23, 24; figures 1-4; column 3, lines 4-10);
(claim 7) wherein an intake hole portion (including check valves #26, 27a and intake-exhaust holes #26b, 27b) capable of taking in outside air into the gas storage portion (second airbag #28) when the bag main body (#25) is developed and expanded is formed on at least one of the left and right closing panels (#26, 27; has the ability to so perform; figures 1-4; column 3, line 18-column 3, line 50);
(claim 8) wherein the intake hole portion is provided with a check valve mechanism (check valves #26, 27a) capable of suppressing gas discharge to the outside (has the ability to so perform; column 3, line 18-column 3, line 50).
Ishida discloses the bag main body (#25) has an expansion completed shape as a substantially triangle cylindrical shape (discussed throughout specification; figures 1-4), rather than a substantially square cylindrical shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Ishida such that the expansion completed shape of the bag main body is a substantially square cylindrical shape, as claimed, since Ishida teaches the shape of the bag main body may be another shape other than the triangle cylindrical shape (column 4, lines 54-56).  In addition, it would have been an obvious matter of design choice to vary the expansion completed shape of the bag main body, since such a modification would have involved a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 8,240,705) in view of Fleck et al. (US 3,762,741).  Ishida discloses (claim 5) wherein in the bag main body (#25), an area surrounded by an inner peripheral panel portion (inner panel of frame bodies #21, 22) and the closing panel (#26, 27) is configured as a gas storage portion (second airbag #28; figures 1-4; column 2, line 59-column 3, line 7). Ishida does not disclose an exhaust hole capable of discharging the expansion gas flowing into the bag main body (#25) to the hollow portion (#23, 24).  Fleck et al. teaches an airbag (cushion #26), as set forth above, wherein (claim 5) in the bag main body (#68), an exhaust hole (formed by blowout diaphragms) capable of discharging the expansion gas flowing into the bag main body to the hollow portion side (#66) is formed in an inner peripheral panel portion (inner wall #28) forming a peripheral wall of the hollow portion on an inner peripheral surface side (column 3, lines 9-18), and in the bag main body (#68), an area surrounded by the inner peripheral panel portion (#28) and the closing panel (#48) is configured as a gas storage portion (ambient atmosphere inflated cushion #66; figures 1-4; columns 2-3), and (claim 6) wherein the exhaust hole (formed by blowout diaphragms) is arranged in an area forming a front surface side of the occupant protection portion in the inner peripheral panel portion (can be arranged anywhere on the inner wall #28 to allow for gas to flow from pressure fluid inflated cushion #68 into ambient atmosphere cushion #66; column 3, lines 9-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Ishida to include an exhaust hole capable of discharging the expansion gas flowing into the bag main body to the hollow portion, as taught by Fleck et al., so as to permit controlled deflation of the bag main body upon occupant impact, thus preventing over-inflation or rupture of the bag main body upon engagement with the vehicle occupant, and so as to prevent excessive occupant rebound (Fleck et al.: column 3, lines 9-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags with hollow cavities and closing panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614